DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11 Feb 2022 has been entered.  Claims 1-20 are pending in the application.  Claims 1 and 7 are currently amended with claims 15-20 newly added.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 12 Nov 2021.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, Ln. 6 recites “first set of parameters” which should read “first set of flow parameters” for consistency with the earlier recitation
Claim 1, Ln. 8 recites “first set of parameters” which should read “first set of flow parameters” for consistency with the earlier recitation
Claim 7, Ln. 7 recites “first set of parameters” which should read “first set of flow parameters” for consistency with the earlier recitation
Claim 7, Ln. 9 recites “first set of parameters” which should read “first set of flow parameters” for consistency with the earlier recitation
Appropriate correction is required.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 7, which was indicated as allowable subject matter in the preceding Office action, is allowed for having been amended into independent form. Claim 1 is allowed for having been amended to include those limitations of former claim 7 which were particularly discussed as patentably distinguishing over the prior art in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: see above claim objections. Examiner notes that in the interests of compact prosecution multiple phone calls have been placed to Attorney Kathleen Asher in the past two weeks with voicemails left requesting discussion to resolve the above claim objections. However, no return call has been received.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.